DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al (US 20200335095).
Regarding claim 1, Yuan discloses a method, comprising: 
receiving, by a device, a query including a sequence of words (¶89 process 600 receives sample text at block 604. The sample text is a phrase or sentence to be encoded, and for which an intent recognition model is to be generated); 
converting, by the device, the sequence of words into a sequence of feature vectors (¶89 the process 600 encodes the sample text into a sample intent vector. As described above, the sample intent vector is generated into a multi-dimensional matrix from the received sample text, where each word corresponds to a dimensional vector (e.g., dimension=300). The sample intent vector as a multi-dimensional matrix of dimensional vectors is used as input for intent vector generation and validation processing); 
generating, by the device and using a bi-directional long-short term memory (LSTM), a semantic meaning of the sequence of feature vectors (¶27 sample intent vector thus obtained has semantics of the sample intent text phrase represented digitally in the multi-dimensional intent vector space; ¶91 the process 600 configures long short-term memory (LSTM) parameters to be used by an LSTM model for generation of candidate intent vectors); and 
regularizing, by the device and using a Gaussian mixed model (GMM), the LSTM based on the generated semantic meaning of the sequence of feature vectors (¶97-99 the process 600 receives and encodes sample text into a sample intent vector, and processes the sample intent vector in parallel with a Gaussian noise vector using an LSTM model that has been parameterized to adjust the effects of the Gaussian noise vector elements on the elements of the sample intent vector. The process 600 iteratively generates and validates candidate intent vectors within a feedback loop that adjusts the LSTM parameters until a high-quality (close proximity/minimal distance) final IRM vector results).

Regarding claim(s) 8 (drawn to a device):               
The rejection/proposed combination of Yuan, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the device of claim(s) 8 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 8. See further Yuan ¶103.

Regarding claim(s) 15 (drawn to a CRM):               
The rejection/proposed combination of Yuan, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 15. See further Yuan ¶103.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 1, 8 and 15 above, and further in view of Hu et al (US 20210049327).
Regarding claim 2, Yuan discloses the method of claim 1, but fails to teach wherein the converting includes at least one of a concatenating technique, a word embedding technique, and a position embedding technique.
Hu teaches wherein the converting includes at least one of a concatenating technique (¶45 & ¶84 the position vector and the corresponding word embedding vector of each word can be combined to obtain each word feature vector, that is, obtain the plurality of feature vectors corresponding to the current input), a word embedding technique, and a position embedding technique.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the converting includes at least one of a concatenating technique, a word embedding technique, and a position embedding technique from Hu into the method as disclosed by Yuan. The motivation for doing this is to improve language processing methods.

Regarding claim 3, Yuan discloses the method of claim 1, but fails to teach wherein each feature vector of the sequence of feature vectors is a concatenation of a word feature and a position feature.
Hu teaches wherein each feature vector of the sequence of feature vectors is a concatenation of a word feature and a position feature (¶45 & ¶84 the position vector and the corresponding word embedding vector of each word can be combined to obtain each word feature vector, that is, obtain the plurality of feature vectors corresponding to the current input).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein each feature vector of the sequence of feature vectors is a concatenation of a word feature and a position feature from Hu into the method as disclosed by Yuan. The motivation for doing this is to improve language processing methods.

Regarding claim(s) 9-10 (drawn to a device):               
The rejection/proposed combination of Yuan and Hu, explained in the rejection of method claim(s) 2-3, anticipates/renders obvious the steps of the device of claim(s) 9-10 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2-3 is/are equally applicable to claim(s) 9-10. See further Yuan ¶103.

Regarding claim(s) 16-17 (drawn to a CRM):               
The rejection/proposed combination of Yuan and Hu, explained in the rejection of method claim(s) 2-3, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16-17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2-3 is/are equally applicable to claim(s) 16-17. See further Yuan ¶103.


Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Hu as applied to claim 3, 10 and 17 above, and further in view of Sata et al (US 5608623 ).
Regarding claim 4, the combination of Yuan and Hu disclose the method of claim 3, and wherein the position feature corresponds to a position of the word in the sequence of words (¶43 the position of each word can be an absolute position of the word in the current input). The combination of Yuan and Hu fail to teach wherein the word feature corresponds to location of a word in a dictionary.
Sata teaches wherein the word feature corresponds to location of a word in a dictionary (col 12 lines 50-55  indicates the position of an equivalent word of the entry word "give" for the head "gave" of the TEXT 1 in the dictionary 11 using the priority as an index).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the word feature corresponds to location of a word in a dictionary from Sata into the method as disclosed by Yuan and Hu. The motivation for doing this is to improve language processing. 

Regarding claim(s) 11 (drawn to a device):               
The rejection/proposed combination of Yuan, Hu and Sata, explained in the rejection of method claim(s) 4, anticipates/renders obvious the steps of the device of claim(s) 11 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4 is/are equally applicable to claim(s) 11. See further Yuan ¶103.

Regarding claim(s) 18 (drawn to a CRM):               
The rejection/proposed combination of Yuan, Hu and Sata, explained in the rejection of method claim(s) 4, anticipates/renders obvious the steps of the computer readable medium of claim(s) 18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4 is/are equally applicable to claim(s) 18. See further Yuan ¶103.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 1, 8 and 15 above, and further in view of Sata et al (US 5608623 ).
Regarding claim 5, Yuan method of claim 1, but fails to specifically teach wherein the generating comprises generating the semantic meaning based on a relationship between the words of the sequence of words.
Sata teaches wherein the generating comprises generating the semantic meaning based on a relationship between the words of the sequence of words (col 7 lines 47-58 a parse tree representing a relationship among the words is determined by the syntactic parser 7 of the translation module 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the generating comprises generating the semantic meaning based on a relationship between the words of the sequence of words from Sata into the method as disclosed by Yuan. The motivation for doing this is to improve language processing.

Regarding claim(s) 12 (drawn to a device):               
The rejection/proposed combination of Yuan and Sata, explained in the rejection of method claim(s) 5, anticipates/renders obvious the steps of the device of claim(s) 12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 5 is/are equally applicable to claim(s) 12. See further Yuan ¶103.

Regarding claim(s) 19 (drawn to a CRM):               
The rejection/proposed combination of Yuan and Sata, explained in the rejection of method claim(s) 5, anticipates/renders obvious the steps of the computer readable medium of claim(s) 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 5 is/are equally applicable to claim(s) 19. See further Yuan ¶103.

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 1, 8 and 15 above, and further in view of Gao (US 20210020161 ).
Regarding claim 6, Yuan discloses the method of claim 1, but fails to teach training the GMM by using an attention mechanism layer.
Gao teaches training the GMM by using an attention mechanism layer (¶171 For a GMM, the attention mechanism may output a H by 3 dimension vector, where there are H Gaussians, and each Gaussian having a mixture weight, mean and standard deviation value.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of training the GMM by using an attention mechanism layer from Gao into the method as disclosed by Yuan. The motivation for doing this is to improve speech processing.

Regarding claim 7, Yuan discloses the method of claim 1, but fails to teach minimizing a negative log likelihood of the GMM.
Gao teaches minimizing a negative log likelihood of the GMM (¶265 a negative log-likelihood between the output probability distribution, and the trained speaker vector 113 as the measure of loss may be used during the training of the speaker adaptation module 104).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of minimizing a negative log likelihood of the GMM from Gao into the method as disclosed by Yuan. The motivation for doing this is to improve speech processing.

Regarding claim(s) 13-14 (drawn to a device):               
The rejection/proposed combination of Yuan and Gao, explained in the rejection of method claim(s) 6-7, anticipates/renders obvious the steps of the device of claim(s) 13-14 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6-7 is/are equally applicable to claim(s) 13-14. See further Yuan ¶103.
	
Regarding claim(s) 20 (drawn to a CRM):               
The rejection/proposed combination of Yuan and Gao, explained in the rejection of method claim(s) 6, anticipates/renders obvious the steps of the computer readable medium of claim(s) 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6 is/are equally applicable to claim(s) 20. See further Yuan ¶103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN KY/Primary Examiner, Art Unit 2669